Allowance 
Claims 1-20 are allowable over the prior art of record in the examiner’s opinion. 
The specific limitations of “a metal base … a metal lid … a storage unit having a first outer thermal management layer and a second outer thermal management layer, a center layer located between said first and second outer thermal management layers … an egress cover constraining a sacrificial connector connected to a second end of said flex cable to constrain said sacrificial connector between said perimeter wall and said egress cover” in Claim 1, and similarly in Claims 9 and 16, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Wildman et al. (US Publication 2011/0017747) discloses a protective data storage enclosure comprising: a base 14 having a bottom wall joined to upstanding walls, said upstanding walls affixed to adjacent upstanding walls to form a perimeter wall, said perimeter wall having a perimeter edge located oppositely said bottom wall to define an opening into said base; a base insulating block 112 formed from high temperature insulation, said baes insulating block located in said base and having a base inset pocket (See Figure 11) with a base pocket surface, said base insulating block 112 including a flange (See Figures 11 and 13) offset from said base pocket surface; a lid 12 affixed to said base at said perimeter edge; a lid insulating block 112 formed from high temperature insulation and having a lid inset pocket with an upper pocket surface surrounded by a flange surface offset therefrom (See Figures 5, 8, 11 and 13); a storage unit 76 having a first outer thermal management layer with a digital drive located therein, the storage unit having a flex cable 164 connected to said digital drive on a first end and extending outwardly from said storage unit, said flex cable extending through said 
However, Wildman does not disclose a metal base and/or a metal lid.  Wildman also does not disclose wherein the storage unit comprises a second outer thermal management layer or a central layer located between said first and second outer thermal management layers.  Furthermore, Wildman does not disclose an egress cover constraining a sacrificial connector connected to a second end of said flex cable to constrain said sacrificial connector between said perimeter wall and said egress cover.
Furthermore, the examiner has performed the assignee and inventor name searches in order to identify documents with possible double patenting issues.  Applicant has overcome the obvious type double patenting rejection in the prior office action by filing a terminal disclaimer. No other documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADRIAN S WILSON/Primary Examiner, Art Unit 2841